Title: To James Madison from Benjamin Waterhouse, 12 December 1822
From: Waterhouse, Benjamin
To: Madison, James


                
                    Dear Sir,
                    Cambridge 12th. Decr. 1822
                
                I have just read in one of the Boston News-papers, a paragraph to this effect—that through the agency of the late President Madison, a Professorship of Agriculture was about to be established in the University in Virginia. It directly occurred to me to send you some publications of mine on that highly important subject.
                
                By the “Heads of Lectures,” and by the “Botanist,” you can see how far we have progressed here, and make your improvements accordingly. I broke up the ground, & sowed the seeds of this branch of Science first in the college at Providence in 1786, and then in the University here in 1788; and laboured incessantly in it, while a Professor of physic, seventeen years, or, until the lectures became very popular, and in some measure, profitable; when the Junto took the business out of my hands, & gave it to one of their own clan; principally, because I would not join them in their gross abuse of your predecessor. It was Naboths vineyard over again; both as it regarded Ahab, and the sons of Belial. They are all in their graves but two, the District Judge, & one clergyman.
                You will see my reason for giving the subject a popular dress. Those subjects were new to our countrymen. No lectures on botany-agriculture, or mineralogy were ever known in our country prior to those just mentioned.
                That Agriculture, with every other beneficial establishment—whether physical moral, or political, may go on prospering among you is the ardent desire of Sir your obt. servt.
                
                    Benjn: Waterhouse
                
            